EXHIBIT 10.54

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SHAREHOLDERS’ AGREEMENT

among

Exelixis, Inc.,

210 East Grand Avenue, San Francisco, CA 94080, USA

(“Exelixis”)

and

Taconic Farms, Inc.,

One Hudson City Centre, Hudson, NY 12534, USA

(“Taconic”)

Exelixis and Taconic are hereinafter individually referred to as a “Party” and

collectively as “Parties”

November 20, 2007



--------------------------------------------------------------------------------

PREAMBLE

 

1. WHEREAS, Exelixis is a development-stage biotechnology company dedicated to
the discovery and development of novel small molecule therapeutics for the
treatment of cancer and other serious diseases.

 

2. WHEREAS, Taconic is a commercial supplier of transgenic, inbred, outbred and
hybrid mice and rats and also provides various laboratory services for research
using animal models.

 

3. WHEREAS Artemis Pharmaceuticals GmbH (to be renamed to “TaconicArtemis GmbH”,
hereinafter referred to as “Artemis”), is a German company with limited
liability registered with the commercial register of the local court of Cologne
under HRB 29566 and is engaged in the development and use of various genetic
engineering techniques to generate genetically modified mice and rats for
commercialization and use by biomedical researchers. This includes, but is not
limited to research, development and commercialization of genetically engineered
ES cells and genetically engineered mouse models as genetic model systems for
use at various stages of the drug discovery process or academic research.

 

4. WHEREAS Artemis has a fully paid-in registered share capital in the aggregate
amount of DEM 787,400. Following the consummation of a share purchase agreement
between Exelixis and Taconic, by which Exelixis sells and transfers a share in
Artemis with a total par value of DEM 507,000 to Taconic (hereinafter referred
to as “Share Purchase Agreement”), the shares in Artemis will be held as
follows:

 

  (a) Artemis holds 16 shares with a total par value of DEM 154,400;

 

  (b) Exelixis holds one share with a par value of DEM 126,000;

 

  (c) Taconic holds one share with a par value of DEM 507,000.

 

5. WHEREAS, the Parties intend to cooperate as shareholders of Artemis pursuant
to the following terms and conditions.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

I.

COOPERATION UNDERTAKINGS

 

1. The Parties undertake to cooperate in a constructive way and based on a
relation of personal confidence and partnership as shareholders of Artemis in
connection with all matters of Artemis.

 

2. The Parties undertake to pursue an open information policy, to appoint
dedicated persons as members of the shareholders’ committee and to respect the
interests of the respective other Party.

 

3. The Parties shall use their best efforts to unanimously settle any
disagreement in particular with respect to the objectives and the strategy of
Artemis taking into consideration the intention of the Parties as set forth in
this Shareholders’ Agreement.

II.

STRATEGIC GOALS

The Parties shall ensure that the shareholders’ committee of Artemis (see Part
VI below) agrees on strategic goals for Artemis as soon as reasonable possible
after the date hereof.

III.

ARTICLES OF ASSOCIATION

 

1. The Parties as shareholders of Artemis shall resolve on the adoption of the
Articles of Association as attached hereto as Annex III in a shareholders’
meeting to be held without undue delay following the execution of this
Shareholders’ Agreement.

 

2. As of the date hereof until the registration of the amendments of the
Articles of Association of Artemis with the commercial register of the local
court of Cologne, the Parties undertake to treat each other as if the amended
Articles of Association were already in force.

IV.

MANAGING DIRECTORS

The Parties shall cause the shareholders’ committee to adopt rules of procedure
of the managing directors of Artemis including the provisions set forth in Annex
IV hereto.

V.

SHAREHOLDERS’ MEETING

 

1. To the extent resolutions of the shareholders’ meeting require the
affirmative vote of 85% of the votes cast according to the Articles of
Association of Artemis, the Parties agree that they will not unreasonably
withhold, condition or delay their approval.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

2. The Parties agree that PricewaterhouseCoopers Aktiengesellschaft
Wirtschaftsprüfungsgesellschaft shall be the auditor of Artemis as soon as
practicable and that the Parties will cast their votes in the shareholders’
meeting accordingly.

VI.

SHAREHOLDERS’ COMMITTEE

 

1. According to Part X of the Articles of Association of Artemis to be adopted
in accordance with Part III Sec. 1 above, Artemis has a shareholders’ committee.
Four (4) members of the shareholders’ committee shall be appointed by Taconic
and one (1) member shall be appointed by Exelixis. The shareholders’ committee
is expected to initially consist of five members, including [ * ]. Members of
the shareholders’ committee being managing directors of Artemis shall be
excluded from such negotiations of the shareholders’ committee, and shall have
no vote in such resolutions of the shareholders’ committee, that concern their
role as managing directors of Artemis.

 

2. In addition to the competences set forth in the Articles of Association of
Artemis, the shareholders’ committee shall have the exclusive authority to
determine:

 

  (a) the purpose and the overall strategy of Artemis;

 

  (b) product development priorities;

 

  (c) annual budget of Artemis (including projected revenues, expenses, CAPEX,
operating profits, indebtedness, cash flows and headcount);

 

  (d) any funding to be provided by the shareholders of Artemis; and

 

  (e) agreements granting exclusivity to any Party for a genetic model or
technology.

The resolution of the shareholders’ committee set forth in 2(a) and (e) shall
require a unanimous vote. The Parties shall conduct a shareholders’ meeting to
adopt resolutions allocating the appropriate responsibilities to the
shareholders’ committee.

 

3. The Parties shall cause the shareholders’ meeting to adopt the rules of
procedure of the shareholders’ committee of Artemis as attached hereto as Annex
VI.3.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

VII.

RESTRICTIONS TO DISPOSAL OF SHARES

Any transfer of shares in Artemis (hereinafter referred to as “Artemis Shares”),
in whole or in part, all other disposals or encumbrances, and the conclusion of
trust arrangements with respect to Artemis Shares require the approval of a
majority vote of the Artemis Shares in order to be effective in accordance with
Part V of the Articles of Association of Artemis.

VIII.

OPTION RIGHTS

 

1. Taconic hereby offers to buy and to accept the transfer of all of the Artemis
Shares held by Exelixis as of the date hereof or in the future (hereinafter
referred to as “Option Shares”) with the right to all dividends not distributed
at the day of the transfer of the Option Shares (hereinafter referred to as
“Purchase Offer”). Exelixis may accept the Purchase Offer by notarized
declaration of acceptance to be delivered to Taconic (i) within 30-days after
Exelixis has received from Taconic the audited financial statements for Artemis
for any calendar year-end, beginning with the year ending December 31, 2009, and
ending with fiscal year ending December 31, 2014, or (ii) following a Change of
Control (as defined in Section 3 below) with respect to the shares in Taconic.
In case of a Change of Control with respect to the shares in Taconic, Exelixis
may accept the Purchase Offer at any time following such Change of Control,
provided, however, that it may not accept the Purchase Offer later than thirty
days following a written notification by Taconic to Exelixis with respect to
such Change of Control. The declaration of acceptance shall be deemed to be
received by Taconic on the third business day following the posting of the
declaration of acceptance.

The Purchase Offer shall not be effective and Exelixis may not accept the
Purchase Offer, in each case other than following a Change of Control with
respect to the shares in Taconic, unless and until [ * ], as the case may be.

 

2.

Exelixis hereby offers to sell and to transfer all of the Options Shares with
the right to all dividends not distributed at the day of the transfer of the
Option Shares (hereinafter referred to as “Sale Offer”). Taconic may accept the
Sale Offer by notarized declaration of acceptance to be delivered to Exelixis
(i) within the 30-day period following the 30-day period in which Exelixis is
entitled to accept the Purchase Offer after Exelixis has received from Taconic
the audited financial statements for Artemis for any calendar year-end,
beginning with December 31, 2012, and ending with December 31, 2014, or
(ii) following a Change of Control (as defined in Section 3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

 

below) with respect to the shares in Exelixis. In case of a Change of Control
with respect to the shares in Exelixis, Taconic may accept the Sale Offer at any
time following such Change of Control, provided, however, that it may not accept
the Sale Offer later than thirty days following a written notification by
Exelixis to Taconic with respect to such Change of Control. The declaration of
acceptance shall be deemed to be received by Exelixis on the third business day
following the posting of the declaration of acceptance.

 

3.     (a) A “Change of Control” with respect to Taconic shall be deemed to have
occurred if (in one or a series of transactions) more than 50% of the shares of
Taconic have been directly or indirectly transferred to one or more persons who
are not shareholders of Taconic at the Closing Date as defined in the Share
Purchase Agreement. However, shares of Taconic may be transferred to spouses and
lineal descendants of Taconic shareholders and their affiliated trusts and/or
foundations, and such transfers shall not constitute (or be counted toward the
threshold required for) a Change of Control of Taconic.

 

  (b) A “Change of Control” with respect to Exelixis shall be deemed to have
occurred if (in one or a series of transactions) a person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) acquires beneficial ownership of the capital stock of Exelixis
equal to 35% or more of either (i) the then-outstanding shares of the common
stock of Exelixis or (ii) the combined voting power of the then-outstanding
securities of Exelixis to vote generally in the election of directors.

 

4. If neither Exelixis accepts the Purchase Offer nor Taconic accepts the Sale
Offer within 60 days after Exelixis has received from Taconic the audited
financial statements for the fiscal year ending December 31, 2014, Taconic
hereby grants approval to any transfers or disposal by Exelixis of its Artemis
Shares after such date to any third party [ * ]; provided, however, that
Exelixis shall pay Taconic any Funding Adjustment Amount (as defined in
Section 6(e) below) within 30 days from the date of such sale or other
disposition by Exelixis of its Artemis Shares.

 

5. The transfer of the Option Shares to Taconic upon acceptance of the Purchase
Offer or the Sale Offer by Exelixis or Taconic respectively shall be effective
upon receipt of the purchase price for the Options Shares (hereinafter referred
to as “Purchase Price”) by Exelixis in accordance with Section 7 below.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

6.     (a) The Purchase Price shall be equal to (i) 19.9% of the Market Value
(as defined in Section 6(b) below) of Artemis at the point in time of the
acceptance of the Purchase Offer or the Sale Offer by Exelixis or Taconic
respectively plus (ii) 19.9% of any Cash, less (iii) 19.9% of any Financial
Debt, and (iv) less any Funding Adjustment Amount. In case Exelixis holds less
or more than 19.9% of the share capital of Artemis at the relevant point in
time, the calculation of the Purchase Price shall be adjusted accordingly.

 

  (b) For purposes of this Section 6, the “Market Value” of Artemis shall be
equal to either (i) the average of the annual EBITDA of Artemis in the [ * ]
ended before the acceptance of the Purchase Offer or the Sale Offer by Exelixis
or Taconic respectively, or (ii) in the case of a Change of Control, the average
of the annual EBITDA for the [ * ] as measured from the [ * ] ended immediately
before the Change of Control, and then in either case (i) and (ii) multiplied by
twelve.

 

  (c) For purposes of this Section 6, “Cash” shall have the meaning as defined
in Annex II.1 of the Share Purchase Agreement, provided, however, that the
amount of Cash shall be calculated on the basis of either (i) the [ * ] accounts
of Artemis available, or (ii) in case of a Change of Control, the accounts of
Artemis of the [ * ], in either case (i) and (ii) at the acceptance of the
Purchase Offer or the Sale Offer respectively.

 

  (d) For purposes of this Section 6, “Financial Debt” shall have the meaning as
defined in Annex II.1 of the Share Purchase Agreement, provided, however, that
the parties shall include, in the definition of Financial Debt, [ * ], and that
the amount of Financial Debt shall be calculated on the basis of either (i) the
[ * ] accounts of Artemis available, or (ii) in case of a Change of Control, the
accounts of Artemis of the [ * ], in either case (i) and (ii) at the acceptance
of the Purchase Offer or the Sale Offer respectively.

 

  (e) For purposes of this Section 6, “Funding Adjustment Amount” shall be the
value of any Funding Obligation (as defined in Part IX below) Exelixis has
elected not to pay in accordance with Part IX below, [ * ].

 

  (f) For purposes of this Section 6, the EBITDA of Artemis of the relevant
business year(s) shall be calculated as set forth in Annex VIII.6(f) hereto.

 

  (g) In case Artemis has any subsidiaries, the consolidated financial
statements shall be decisive for purposes of the above calculations.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

  (h) For purposes of this Section 6, any indemnification payments made by
Exelixis to Taconic or Artemis pursuant to Part V of the Share Purchase
Agreement shall be added to EBITDA for purposes of calculating Market Value, but
only to the extent that any such damages for which indemnification was paid and
received reduced Artemis’ EBITDA for the period included in the calculation of
Market Value.

 

7. The Purchase Price shall be due and payable by wire transfer to an account
designated by Exelixis within [ * ] after the receipt of the acceptance of the
Purchase Offer or the Sale Offer by Exelixis or Taconic respectively. In the
event payment is not made within such time, interest will accrue on the amount
outstanding at [ * ] until paid in full. In the event payment is not made within
[ * ] after the receipt of the acceptance of the Purchase Offer or the Sale
Offer by Exelixis or Taconic respectively, Exelixis shall be entitled to
transfer its Artemis Shares to any third party [ * ].

 

8. Exelixis herewith represents to Taconic by way of independent guarantees,
that the following statements are correct on the date of the transfer of the
Option Shares to Taconic as a consequence of the acceptance of the Purchase
Offer or the Sale Offer by Exelixis or Taconic respectively:

 

  (a) Exelixis is the sole owner of the Option Shares.

 

  (b) The Option Shares are free from all rights of third parties of any type
whatsoever and there are no claims for the granting of such rights or the
transfer of the Option Shares.

 

  (c) The Option Shares are fully paid-in, non-assessable and free of secondary
rights or other obligations and restrictions.

IX.

FUNDING OBLIGATION

Taconic and Exelixis shall be responsible for their respective proportionate
shares of any obligations to fund Artemis’ operations as determined by the
shareholders’ committee by capital investments (each capital investment
hereinafter referred to as a “Funding Obligation”). Notwithstanding the
foregoing, but subject to Part VIII Sections 4 and 6 above, within [ * ] of
receiving notice of a Funding Obligation, Exelixis may elect not to pay all or
part of the Funding Obligation.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

X.

PREFERRED TECHNOLOGY ACCESS OF EXELIXIS

Taconic shall ensure that Artemis grants to Exelixis for the duration of this
Shareholders’ Agreement preferred access to Artemis’ scientific resources
(particularly those required for the [ * ]) according to the principles set
forth below:

 

1. Exelixis shall provide Artemis its requests for scientific services to be
performed by Artemis as part of the annual determination of the budget of
Artemis.

 

2. Artemis shall treat Exelixis as a preferred customer. Artemis shall therefore
use its best efforts to deliver the services requested by Exelixis on the agreed
upon time frame. In case of a shortage of its resources, Artemis shall grant
Exelixis priority access to its [ * ] resources compared to other customers.

 

3. Artemis shall not actively market any [ * ] developed for and paid for by
Exelixis without the prior written consent of Exelixis. However, in case another
customer asks Artemis to provide the same [ * ], which were developed on request
of and paid by Exelixis, then Artemis [ * ]. Notwithstanding the above, Artemis
shall be allowed to [ * ]. Artemis will further be free to [ * ].

 

4. The cost of any scientific services provided by Artemis to Exelixis shall be
calculated on an arms’ length basis.

 

5. Artemis shall not [ * ].

XI.

DISPUTE RESOLUTION WITH RESPECT TO FINANCIAL STATEMENTS

 

1. If the Parties are in disagreement with respect to any issues related to the
financial statements of Artemis, they shall use their best efforts to mutually
settle such disagreement within four weeks following the submission of the
financial statements to them by the managing directors of Artemis.

 

2.

To the extent the Parties cannot reach an agreement on the issues related to the
financial statements in dispute, Exelixis shall be entitled to submit the
relevant financial statements and the issues in dispute to an auditor
(hereinafter referred to as “Expert”) to be appointed by the German Institution
of Auditors (Institut der Wirtschaftsprüfer in Deutschland e.V. (IDW)) on
request of Exelixis, provided, however, that this shall not prevent Taconic from
approving the financial statements in the shareholders’ meeting of Artemis. If
Taconic sends a written notification to

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

 

Exelixis, stating that the Parties do not agree on the issues in dispute,
Exelixis shall only be entitled to start the audit procedure by requesting the
German Institution of Auditors to appoint an auditor within two weeks following
the receipt of such written notification from Taconic. If Exelixis starts the
audit procedure, it shall inform Taconic in writing accordingly as soon as
reasonably practicable. The Expert shall act as arbitration expert
(Schiedsgutachter) and shall make a decision on the issues in dispute on the
basis of the statutory provisions of German law regarding bookkeeping and
accounting within one month. Such decision shall be final and binding upon the
Parties.

 

3. The Parties shall approve (feststellen) the financial statements in
accordance with the decision of the Expert without undue delay. If the
shareholders’ meeting has already approved the financial statements at the time
at which the Expert has made its decision on the issues in dispute, Taconic
shall cause the financial statements to be corrected to the effect that they
comply with the decision of the Expert.

 

4. The costs and fees of the Expert shall be borne by the Parties in accordance
with the principles set forth in Sections 91 et seq. of the German Code of Civil
Procedure (ZPO).

XII.

NON COMPETE UNDERTAKINGS

 

1. The Parties undertake not to, directly or through affiliated entities, [ * ].

Excluded from this restriction are (i) the Parties’ participation in Artemis and
any of the above activities to the extent based on a contractual relationship
with Artemis and (ii) the acquisition and holding of financial investments in
companies, which are engaged in the development, distribution or rendering of
such products or services, representing up to [ * ] per cent of the voting
rights in such companies.

 

2. Each Party shall take such action as necessary to cause the respective
companies affiliated with it within the meaning of Sec. 15 et seq. of the German
Stock Corporation Act (Aktiengesetz – AktG) to comply with the obligations set
forth in this Part XII.

XIII.

SHAREHOLDER PROTECTIVE PROVISIONS

If Taconic intends to sell its shares in Artemis, such sales shall be subject to
the provisions of Part XIII of the Articles of Association of Artemis. The
Parties agree that the threshold for

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------

purposes of Part XIII Section 2 (Right of First Refusal) of the Articles of
Association of Artemis shall be not less than [ * ] (as defined in the Share
Purchase Agreement). The Parties further agree that the threshold for purposes
of Part XIII Section 4 (Drag Along Rights) of the Articles of Association of
Artemis shall be [ * ].

XIV.

FINANCIAL REPORTING

As long as Exelixis is a shareholder of Taconic, the Parties shall cause Artemis
to prepare an income statement and balance sheet on a calendar quarterly basis
in accordance with US GAAP (hereinafter referred to as “Quarterly Financial
Statements”) and to deliver such Quarterly Financial Statements to the Parties
as soon as reasonably practicable after the end of the respective calendar
quarter but no later than 60 days subsequent to the quarter end.

XV.

TERM

 

1. This Shareholders’ Agreement is concluded for an unlimited period of time and
shall apply to the Parties as long as they are, directly or indirectly,
shareholders of Artemis.

 

2. The right to withdraw from this Shareholders’ Agreement for important reason
(wichtiger Grund) shall remain unaffected.

XVI.

MISCELLANEOUS

 

1. Each Party shall bear its own costs and taxes as well as the costs of its
advisors in connection with the execution and consummation of this Shareholders’
Agreement.

 

2. Changes and amendments of this Shareholders’ Agreement as well as
declarations to be made hereunder shall be valid only if made in writing unless
a notarial deed is legally required. This shall also apply to any change of this
Section 2.

 

3.     (a) Exelixis shall appoint a person or legal entity, which is authorized
to make and accept with legally binding effect for Exelixis all declarations
under this Shareholders’ Agreement or in consummation thereof.

Exelixis appoints as such agent:

President & Chief Executive Officer

Exelixis, Inc.,

170 Harbor Way

South San Francisco, CA 94083 (USA).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------

A copy of each declaration shall be sent to:

Vice President, Corporate Legal Affairs and Secretary,

Exelixis, Inc.,

170 Harbor Way

South San Francisco, CA 94083 (USA).

 

  (b) Taconic shall appoint a person or legal entity, which is authorized to
make and accept with legally binding effect for Taconic all declarations under
this Shareholders’ Agreement or in consummation thereof.

Taconic appoints as such agent:

Chief Executive Officer or President

Taconic Farms, Inc.

One Hudson City Centre

Hudson, NY 12534 (USA)

A copy of each declaration shall be sent to:

Leslie M. Apple, Esq.

Whiteman Osterman & Hanna LLP

One Commerce Plaza, 19th Floor

Albany, NY 12260 (USA)

 

  (c) A change in the person or address of the agent appointed under lit.
(a) and (b) above shall be effective for the other Party only one month after
the date on which they have been notified of such change. Until the lapse of
such period, the authority of the previous agent as well as his address shall be
deemed to continue.

 

4. This Shareholders’ Agreement shall become effective upon the Closing Date as
defined in the Share Purchase Agreement.

 

5. If a provision of this Shareholders’ Agreement should be or become invalid or
unenforceable or not contain a necessary regulation, the validity of the other
provisions of this Shareholders’ Agreement shall not be affected thereby. The
invalid or unenforceable provision shall be replaced and the gap be filled by a
legally valid arrangement which corresponds as closely as possible to the
intention of the Parties or what would have been the intention of the Parties
according to the aim and purpose of the Parties of this Shareholders’ Agreement
if they had recognized the gap.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------

6. This Shareholders’ Agreement shall be governed by the laws of the Federal
Republic of Germany.

 

7. All disputes arising out of or in connection with this Shareholders’
Agreement shall be finally settled in accordance with the Arbitration Rules of
the German Institution of Arbitration e.V. (DIS) without recourse to the
ordinary courts of law by one arbitrator appointed in accordance with the said
Rules. The forum for all arbitration shall be at a location in Frankfurt,
Germany designated by the arbitrator. The language of the arbitral proceedings
shall be English.

 

/s/ A. Veith     /s/ Oliver Passavant

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------

Annex III

ARTICLES OF ASSOCIATION

OF TACONIC ARTEMIS GMBH

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Gesellschaftsvertrag

der TaconicArtemis GmbH

I.

FIRMA, SITZ UND GESCHÄFTSJAHR

 

1. Die Firma der Gesellschaft lautet

TaconicArtemis GmbH

 

2. Die Gesellschaft hat ihren Sitz in Köln.

 

3. Geschäftsjahr ist das Kalenderjahr.

II.

GEGENSTAND DES UNTERNEHMENS

 

1. Gegenstand des Unternehmens ist die Entwicklung und Nutzung verschiedener
Methoden der Gentechnik, um gentechnisch veränderte Mäuse und Ratten für die
Vermarktung und Nutzung durch die biomedizinische Forschung zu züchten. Dies
umfasst insbesondere aber nicht ausschließlich die Erforschung, Entwicklung und
Vermarktung von gentechnisch veränderten embryonalen Stammzellen und
gentechnisch veränderten Mausmodellen als genetische Modellsysteme zur Nutzung
in verschiedenen Stadien der Arzneimittelherstellung oder der wissenschaftlichen
Forschung.

 

2. Die Gesellschaft kann darüber hinaus Geschäfte aller Art tätigen, die
geeignet sind, den vorstehenden Gegenstand zu fördern. Sie kann andere
Gesellschaften und Zweigniederlassungen errichten und sich an anderen
Unternehmen beteiligen.

III.

BEKANNTMACHUNGEN

Die Bekanntmachungen der Gesellschaft erfolgen ausschließlich im elektronischen
Bundesanzeiger oder dem etwa an seine Stelle tretenden amtlichen
Veröffentlichungsorgan.

IV.

STAMMKAPITAL

Das Stammkapital der Gesellschaft beträgt DM 787.400,00.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

V.

VERFÜGUNGEN ÜBER GESCHÄFTSANTEILE

Die Übertragung von Geschäftsanteilen, insgesamt oder von Teilen von
Geschäftsanteilen, alle anderen Verfügungen oder Belastungen, sowie der
Abschluss von Treuhandvereinbarungen in Bezug auf die Anteile an der
Gesellschaft bedürfen zu ihrer Wirksamkeit der Zustimmung der
Gesellschafterversammlung, die mit einfacher Mehrheit erteilt werden kann. Dies
gilt auch für die von der Gesellschaft selbst gehaltenen Anteile.

VI.

EINZIEHUNG VON GESCHÄFTSANTEILEN

 

1. Die Einziehung von Geschäftsanteilen bedarf eines Beschlusses der
Gesellschafterversammlung und ist nur mit Zustimmung des betroffenen
Gesellschafters zulässig. Der Zustimmung des betroffenen Gesellschafters bedarf
es nicht und der betroffene Gesellschafter hat kein Stimmrecht bezüglich des
Beschlusses über die Einziehung seiner Geschäftsanteile, wenn

 

  (a) über das Vermögen des Gesellschafters ein Insolvenzverfahren eröffnet
wurde oder wenn die Eröffnung eines Insolvenzverfahrens mangels Masse abgelehnt
wurde oder, falls der Gesellschafter US-amerikanischem Recht unterliegt, wenn
der Gesellschafter einen Antrag auf ein Konkurs- (bankruptcy), Insolvenz-
(insolvency) oder Umstrukturierung- (reorganization) Verfahren eingereicht hat
oder gegen den Gesellschafter ein Antrag auf ein Konkurs-, Insolvenz- oder
Umstrukturierungsverfahren eingereicht wurde, welcher (i) die Erteilung eines
Eröffnungsbeschlusses zur Folge hat und (ii) nicht innerhalb von 60 Tagen
abgelehnt wird oder erledigt ist;

 

  (b) die Geschäftsanteile des Gesellschafters gepfändet wurden und die Pfändung
nicht innerhalb eines Monats aufgehoben wurde oder der Gläubiger die Verwertung
der gepfändeten Geschäftsanteile betreibt;

 

  (c) der Gesellschafter Auflösungsklage erhebt; oder

 

  (d) sonst ein wichtiger Grund vorliegt, einschließlich Umstände in der Person
des Gesellschafters, welche die anderen Gesellschafter dazu berechtigen würden,
den betreffenden Gesellschafter gemäß § 140 HGB auszuschließen.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

2. Die Einziehung erfolgt gegen Entgelt. Die Höhe des Entgelts richtet sich nach
dem gemeinen Wert der Geschäftsanteile, der nach den Richtlinien der
Finanzverwaltung in ihrer jeweils gültigen Fassung zur Bewertung von
Geschäftsanteilen, deren Wert sich nicht aus Verkäufen ableiten lässt, zu
ermitteln ist. Maßgebend für die Wertermittlung sind die Verhältnisse am letzten
Bilanzstichtag der Gesellschaft, jedoch kann jeder der Gesellschafter auf eigene
Kosten eine Berichtigung des Wertansatzes zum Einziehungsstichtag verlangen. Im
Streitfall und auf Antrag eines Gesellschafters wird der Wert der
Geschäftsanteile durch einen von der Industrie- und Handelskammer am Sitz der
Gesellschaft zu benennenden Schiedsgutachter, der Wirtschaftsprüfer sein muss,
rechtsverbindlich festgesetzt. Eventuell vorhandene Grundstücke und Gebäude
werden mit ihrem gutachterlich festgesetzten üblichen Verkehrswert bewertet.

 

3. Sofern die Einziehung von Geschäftsanteilen zulässig ist, können die
betroffenen Geschäftsanteile ganz oder teilweise durch Beschluss der
Gesellschafterversammlung an einen durch diesen Gesellschafterbeschluss zu
benennenden Dritten (einschließlich Gesellschafter der Gesellschaft) übertragen
werden. Bei dieser Beschlussfassung durch die Gesellschafter steht dem
betroffenen Gesellschafter kein Stimmrecht zu. Falls die
Gesellschafterversammlung die Übertragung des betroffenen Anteils an einen
Dritten beschlossen hat, gilt der obige Abschnitt 2 entsprechend, jedoch mit der
Maßgabe, dass das Entgelt von diesem Dritten zu zahlen ist.

 

4. Wenn die Gesellschafterversammlung beschließt, die Geschäftsanteile des
betroffenen Gesellschafters einzuziehen oder die Übertragung seiner
Geschäftsanteile an einen Dritten zu verlangen, scheidet dieser unmittelbar aus
der Gesellschaft aus.

VII.

GESCHÄFTSFÜHRUNG UND VERTRETUNG

 

1. Die Gesellschaft hat einen oder mehrere Geschäftsführer. Ist nur ein
Geschäftsführer bestellt, so vertritt dieser die Gesellschaft allein. Sind
mehrere Geschäftsführer bestellt, so wird die Gesellschaft durch zwei
Geschäftsführer gemeinschaftlich oder durch einen Geschäftsführer in
Gemeinschaft mit einem Prokuristen vertreten. Die Gesellschafterversammlung kann
beschließen, einzelnen oder allen Geschäftsführern Einzelvertretungsbefugnis zu
erteilen und/oder diese von den Beschränkungen des § 181 BGB zu befreien.

 

2. Der Geschäftsführer Prof. Dr. Peter Stadler wird von den Beschränkungen des
§ 181 BGB befreit.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

3. Die Geschäftsführer sind verpflichtet, die Gesetze, die Vorschriften dieses
Gesellschaftsvertrages, die Weisungen der Gesellschafterversammlung und des
Gesellschafterausschusses sowie eine von dem Gesellschafterausschuss
aufgestellte Geschäftsordnung zu beachten. § 90 AktG gilt entsprechend für den
Gesellschafterausschuss.

VIII.

GESELLSCHAFTERVERSAMMLUNGEN

 

1. Gesellschafterversammlungen werden schriftlich, per Fax, Telegramm oder
E-Mail mit einer Frist von mindestens zwei Wochen einberufen, wobei die
Einladung an die letzte bekannte Adresse des jeweiligen Gesellschafters zu
versenden ist. Für die Berechnung der Frist sind der Tag der Absendung der
Einladung und der Tag der Gesellschafterversammlung nicht zu berücksichtigen.

Die Einladung hat die Tagesordnung für die Gesellschafterversammlung zu
enthalten, wobei jeder Tagesordnungspunkt in dem Umfang zu erläutern ist, der
erforderlich ist, um den Gesellschaftern eine Vorbereitung auf die
Gesellschafterversammlung zu ermöglichen.

 

2. Die Gesellschafterversammlung ist beschlussfähig, wenn mindestens 85 % des
stimmberechtigten Stammkapitals vertreten sind. Wenn die Beschlussfähigkeit
nicht erreicht wird, kann eine weitere Gesellschafterversammlung mit der
gleichen Tagesordnung für einen Zeitpunkt einberufen werden, der nicht weniger
als eine Woche und nicht mehr als zwei Wochen nach dem Zeitpunkt der nicht
beschlussfähigen Gesellschafterversammlung liegt. Diese
Gesellschafterversammlung gilt als beschlussfähig, unabhängig davon, in welcher
Höhe das stimmberechtigte Stammkapital vertreten ist.

 

3. Die Gesellschafterversammlung findet an einem Ort statt, der gegebenenfalls
von den Gesellschaftern vereinbart wird.

 

4. Die Diskussionen und Entscheidungen der Gesellschafterversammlung werden in
Protokollen festgehalten, die vom Vorsitzenden der Gesellschafterversammlung
unterzeichnet und an alle Gesellschafter verteilt werden.

IX.

GESELLSCHAFTERBESCHLÜSSE

 

1. Die Beschlüsse der Gesellschafter werden in Gesellschafterversammlungen
gefasst. Sie können auch schriftlich, per Fax, Telegramm, E-Mail, Telefon oder
Videokonferenz gefasst werden, wenn alle Gesellschafter dieser Art der
Beschlussfassung zustimmen.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

2. Die Gesellschafterbeschlüsse werden mit einfacher Mehrheit der abgegebenen
Stimmen gefasst, soweit im Gesetz oder im Gesellschaftsvertrag keine andere
Mehrheit vorgesehen ist. Die folgenden Beschlüsse der Gesellschafterversammlung
erfordern die Zustimmung von 85 % der abgegebenen Stimmen:

 

  (a) Änderung des Gesellschaftsvertrags (einschließlich Kapitalerhöhungen oder
-herabsetzungen);

 

  (b) Änderung der Unternehmensform, Verschmelzungen, Spaltung oder andere
Maßnahmen nach dem Umwandlungsgesetz;

 

  (c) Änderung der Geschäftsordnung des Gesellschafterausschusses;

 

  (d) Auflösung der Gesellschaft.

X.

GESELLSCHAFTERAUSSCHUSS

 

1. Die Gesellschaft hat einen Gesellschafterausschuss.

 

2. Der Gesellschafterausschuss berät und unterstützt die Geschäftsführung der
Gesellschaft in allen Angelegenheiten der Gesellschaft. Darüber hinaus hat der
Gesellschafterausschuss die alleinige Befugnis, über

 

  (a) die Bestellung von Geschäftsführern;

 

  (b) die Abberufung von Geschäftsführern;

 

  (c) die Geschäftsordnung der Geschäftsführer;

 

  (d) Zustimmungen zu Handlungen der Geschäftsführer, die gemäß der
Geschäftsordnung der Geschäftsführer die Zustimmung des
Gesellschafterausschusses erfordern;

 

  (e) den Abschluss, die Beendigung und die Änderung von Anstellungsverträgen
mit den Geschäftsführern;

 

  (f) die Erteilung von Weisungen an die Geschäftsführer;

 

  (g) die Entlastung der Geschäftsführer;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

  (h) die Wahl der Abschlussprüfer;

 

  (i) die Feststellung des Jahresabschlusses und gegebenenfalls Änderungen des
Jahresabschlusses;

 

  (j) die Verwendung des Gewinns zu entscheiden.

 

3. Die Beschlüsse des Gesellschafterausschusses werden mit einfacher Mehrheit
der abgegebenen Stimmten gefasst, soweit dieser Gesellschaftsvertrag keine
andere Mehrheit vorsieht. Die oben in Ziffer 2 Buchst. a) und c) genannten
Beschlüsse des Gesellschafterausschusses sind einstimmig zu fassen. Die oben in
Ziffer 2 Buchst. d) und f) genannten Beschlüsse des Gesellschafterausschusses
sind einstimmig zu fassen, soweit sie sich auf Handlungen der Geschäftsführer
beziehen, welche die einstimmige Zustimmung des Gesellschafterausschusses gemäß
der Geschäftsordnung der Geschäftsführer erfordern.

 

4. Soweit gesetzlich zulässig, findet § 52 GmbHG keine Anwendung. Die
Gesellschafterversammlung kann über die Geschäftsordnung des
Gesellschafterausschusses entscheiden.

XI.

JAHRESABSCHLUSS

Der/die Geschäftsführer erstellt/erstellen den Jahresabschluss und, falls
erforderlich, den Lagebericht innerhalb der gesetzlich vorgeschriebenen Frist
und legt/legen diese, soweit die Prüfung gesetzlich vorgeschrieben ist, dem
Abschlussprüfer zur Prüfung vor, und unverzüglich nach der Prüfung durch den
Abschlussprüfer, falls diese erforderlich ist, der Gesellschafterversammlung und
dem Gesellschafterausschuss.

XII.

VERWENDUNG DES GEWINNS

 

1. Der Gesellschafterausschuss beschließt über die Verwendung des Gewinns.

 

2. Der Bilanzgewinn wird vollständig auf neue Rechnung vorgetragen, sofern der
Gesellschafterausschuss nicht etwas anderes beschließt.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

XIII.

MITVERÄUßERUNGSRECHT, VORKAUFSRECHT, ANDIENUNGSPFLICHT

 

1. Für den Fall, dass Taconic Farms, Inc. (“Taconic”) den Verkauf oder die
Übertragung ihrer Anteile an der Gesellschaft beabsichtigt, wird Taconic
Exelixis Inc. (“Exelixis”) schriftlich (i) die Person, an die Taconic die
Geschäftsanteile verkaufen oder übertragen will (“Käufer”), und (ii) den
Kaufpreis und sämtliche anderen Bedingungen, zu denen sie beabsichtigt, ihre
Geschäftsanteile zu verkaufen oder zu übertragen, mitteilen (“Angebot”).
Exelixis wird Taconic innerhalb von dreißig Tagen nach Erhalt des Angebots
schriftlich darüber in Kenntnis setzen, ob sie ihre Anteile an der Gesellschaft
zu den im Angebot festgelegten Bedingungen mitveräußern möchte (“Annahmefrist”).
Für den Fall, dass Exelixis Taconic innerhalb der Annahmefrist mitteilt, dass
sie ihre Anteile an der Gesellschaft zu den im Angebot festgelegten Bedingungen
mitveräußern möchte, wird Taconic dafür sorgen, dass (i) der Käufer alle von
Exelixis gehaltenen Anteile an der Gesellschaft zusammen mit den von Taconic
gehaltenen Anteilen an der Gesellschaft zu Bedingungen erwirbt, die für Exelixis
nicht ungünstiger sind als die im Angebot festgelegten Bedingungen, und dass
(ii) Exelixis im Rahmen des Anteilskaufvertrags mit dem Käufer lediglich
Garantien im Hinblick auf die freie und unbelastete Übertragung des Eigentums an
den Anteilen der Gesellschaft abgeben muss.

 

2. Für den Fall, dass der im Angebot festgesetzte Kaufpreis einen bestimmten
Schwellenwert unterschreitet, der von Zeit zu Zeit zwischen Taconic und Exelixis
vereinbart wird, gewährt Taconic Exelixis ein Vorkaufsrecht. In diesem Fall
teilt Exelixis Taconic schriftlich innerhalb der Annahmefrist mit, ob sie die
von Taconic gehaltenen Anteile an der Gesellschaft zu den im Angebot
festgelegten Bedingungen erwerben möchte. Für den Fall, dass Exelixis Taconic
innerhalb der Annahmefrist mitteilt, dass sie die von Taconic gehaltenen Anteile
an der Gesellschaft zu den im Angebot festgelegten Bedingungen erwerben möchte,
werden die Parteien einen entsprechenden Anteilskauf- und Übertragungsvertrag
schließen.

 

3.

Für den Fall, dass (i) Exelixis Taconic mitteilt, dass sie ihre Anteile an der
Gesellschaft nicht an den Käufer mitveräußern und dass sie die von Taconic
gehaltenen Anteile an der Gesellschaft nicht erwerben möchte, oder dass
(ii) Exelixis Taconic mitteilt, dass sie ihre Anteile an der Gesellschaft
erwerben möchte und die Parteien nach den Grundsätzen von Treu und Glauben einen
Kauf- und Übertragungsvertrag verhandeln, aber innerhalb von 90 Tagen nach
Erhalt der Mitteilung durch Taconic keine Einigung über dessen abschließenden
Inhalt erzielen können, oder dass (iii) Exelixis Taconic nicht innerhalb der
Annahmefrist benachrichtigt, ist Taconic berechtigt, die Anteile an der
Gesellschaft zu den im Angebot festgelegten Bedingungen (einschließlich des
Kaufpreises) innerhalb von sechs Monaten nach Ablauf der Annahmefrist an den
Käufer zu verkaufen und auf

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

 

diesen zu übertragen, jedoch mit der Maßgabe, dass Taconic dafür Sorge trägt,
dass der Käufer anstelle von Taconic als Partei in eine etwa zu diesem Zeitpunkt
zwischen Exelixis und Taconic bestehende Gesellschaftervereinbarung eintritt.

 

4. Ungeachtet der oben in den Ziffern 1 und 2 genannten Bestimmungen ist
Taconic, für den Fall, dass sie beabsichtigt, ihre Anteile an der Gesellschaft
an einen Dritten zu verkaufen oder zu übertragen, berechtigt, Exelixis
aufzufordern, ihre Geschäftsanteile zu den gleichen Bedingungen an diesen
Dritten zu verkaufen oder zu übertragen (“Andienungsverpflichtung”), mit der
Maßgabe, dass (i) Exelixis, mit Ausnahme von Garantien, die sich auf die freie
und unbelastete Übertragung des Eigentums an den Anteilen der Gesellschaft
beschränken, nicht verpflichtet ist, Garantien gegenüber Dritten abzugeben,
(ii) Taconic die Andienungsverpflichtung innerhalb eines Zeitraums von einem
Jahr nach Unterzeichnung dieses Gesellschaftsvertrags nicht ausüben darf und
(iii) der Kaufpreis für die von Exelixis gehaltenen Anteile an der Gesellschaft
entweder (A) dem Betrag entspricht, der nach einer von Zeit zu Zeit zwischen
Taconic und Exelixis zu vereinbarenden Marktwertformel zu berechnen ist, mit der
Maßgabe, dass die Mitteilung von Taconic an Exelixis über die Ausübung der
Andienungsverpflichtung der maßgebliche Zeitpunkt für die Berechnung ist oder
(B) einem bestimmten Schwellenwert entspricht, der von Zeit zu Zeit zwischen
Taconic und Exelixis vereinbart wird, je nachdem, welcher Wert (A) oder
(B) höher ist. Für den Fall, dass Taconic berechtigt ist, die
Andienungsverpflichtung gemäß dieser Ziffer 4 auszuüben, gilt die Zustimmung von
Exelixis zum Verkauf oder der Übertragung der von Taconic gehaltenen Anteile an
der Gesellschaft an einen Dritten als erteilt.

 

5. Die Regelungen in diesem Abschnitt XIII gelten nicht für den Fall des
Verkaufs und der Übertragung von Anteilen an der Gesellschaft durch Taconic an
Gesellschafter von Taconic, Verwandte im Sinne des § 15 AO von Gesellschaftern
von Taconic, sowie verbundene Unternehmen im Sinne der §§ 15 ff. AktG,
einschließlich verbundenen Trusts und Foundations, von (i) Taconic, (ii) den
Gesellschaftern von Taconic oder (iii) einem Verwandten im Sinne des § 15 AO von
Gesellschaftern von Taconic (jeweils eine “nahestehende Person”). In
vorgenanntem Fall tritt jedoch die nahestehende Person in die Rechte und
Pflichten von Taconic aus diesem Abschnitt XIII ein.

 

6. Alle im Rahmen dieses Abschnitts XIII erforderlichen Mitteilungen gelten als
bei der jeweils anderen Partei am dritten Werktag nach Absendung der jeweiligen
Mitteilung zugegangen.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

XIV.

SALVATORISCHE KLAUSEL

Sollten Bestimmungen dieses Gesellschaftsvertrags oder eine zu einem späteren
Zeitpunkt aufgenommene Bestimmung ganz oder teilweise rechtsunwirksam oder
undurchführbar sein oder werden, so werden die übrigen Bestimmungen dieses
Gesellschaftsvertrags davon nicht berührt. Das gleiche gilt, wenn sich
herausstellen sollte, dass der Gesellschaftsvertrag eine Regelungslücke enthält.
An die Stelle der unwirksamen oder undurchführbaren Bestimmung oder zur
Schließung einer Regelungslücke tritt eine angemessene Bestimmung, die, soweit
rechtlich möglich, dem am nächsten kommt, was die Parteien beabsichtigt haben
oder nach dem Sinn und Zweck des Gesellschaftsvertrags beabsichtigt hätten, wenn
die Parteien dies bei Abschluss des Gesellschaftsvertrags oder bei einer
späteren Aufnahme einer Bestimmung bedacht hätten.

 

/s/ A. Veith     /s/ Oliver Passavant

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

Non Binding English Translation

Articles of Association

of TaconicArtemis GmbH

I.

NAME, REGISTERED OFFICE AND FINANCIAL YEAR

 

1. The name of the Company shall be

TaconicArtemis GmbH

 

2. The Company shall have its registered office in Cologne (Köln).

 

3. The financial year of the Company shall be the calendar year.

II.

PURPOSE OF THE COMPANY

 

1. The purpose of the Company is to develop and use various genetic engineering
techniques to generate genetically modified mice and rats for commercialization
and use by biomedical researchers. This includes, but is not limited to, the
research, development and commercialization of genetically engineered ES cells
and genetically engineered mouse models as genetic model systems for use at
various stages of the drug discovery process or academic research.

 

2. Moreover, the Company may be involved in any business suitable to promote its
above purpose. The Company may establish other companies and branch offices and
participate in other companies.

III.

NOTIFICATIONS

Any notifications by the Company shall be published exclusively in the
electronic official federal gazette (Bundesanzeiger), or in the publication
replacing it, if any.

IV.

REGISTERED CAPITAL

The Company’s registered capital shall amount to DM 787.400,00.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

V.

DISPOSAL OF SHARES

The transfer of shares, in whole or in part, all other disposals or encumbrances
and the conclusion of trust arrangements with respect to the shares in the
Company require the approval of the shareholders’ meeting, which may be granted
with a simple majority. For the avoidance of doubt, this shall also apply with
respect to the treasury shares held by the Company.

VI.

CANCELLATION OF SHARES

 

1. The cancellation of shares requires a resolution of the shareholders’ meeting
and is only permissible with the approval of the affected shareholder. The
approval of the affected shareholder shall not be required and the affected
shareholder shall have no voting right with respect to the resolution on the
cancellation of its shares, if

 

  (a) insolvency proceedings are instituted over the assets of the shareholder
or if the institution of insolvency proceedings has been dismissed due to
insufficient assets, or, in case of a shareholder being subject to US law, if
the shareholder has commenced a bankruptcy, insolvency or reorganization case,
or a bankruptcy, insolvency or reorganization case has been commenced against
the shareholder that (i) results in the entry of an order for relief and (ii) is
not dismissed or discharged within 60 days;

 

  (b) the shares of the shareholder have been seized and the seizure has not
been cancelled within one month or the creditor pursues the realization of the
seized shares;

 

  (c) the shareholder raises a legal claim for dissolution (Auflösung) of the
Company; or

 

  (d) any other important reasons exists, including circumstances in the person
of the shareholder, which would entitle the other shareholders to expel the
respective shareholder pursuant to Sec. 140 of the German Commercial Code
(Handelsgesetzbuch – HGB).

 

2.

The cancellation shall be made against compensation. The compensation is
determined by the ordinary value of the shares, which shall be determined
according to the fiscal regulations in their respective valid form for the
valuation of shares, whereas the value cannot be derived from sales of shares.
The situation on the last

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

 

balance sheet date of the Company shall be decisive, however, each of the
shareholders may request, at his own cost, an adjustment of the valuation to and
as of the redemption effective date. In case of dispute and upon the request of
any shareholder, the value of the shares shall be determined in a legally
binding way by an arbitrator, who shall be nominated by the Chamber of Industry
and Commerce at the registered office of the Company and who must be an auditor.
Real property and buildings, if any, shall be valued at their expertly appraised
fair market value.

 

3. To the extent a cancellation of shares is permitted, the shareholders’
meeting may resolve to request that the affected shares shall be wholly or
partially transferred to any third party (including shareholders of the Company)
to be nominated by such shareholders’ resolution. The affected shareholder shall
have no voting right in such shareholders’ resolution. In case the shareholders’
meeting resolved to request a transfer of the affected share a third party,
Section 1 above shall apply accordingly, provided that the compensation shall be
paid by the third party.

 

4. The affected shareholder shall cease to be a shareholder of the Company upon
the resolution of the shareholders’ meeting to cancel its shares or to request a
transfer of its shares to a third party.

VII.

MANAGEMENT AND REPRESENTATION

 

1. The Company shall have one or more managing directors. If only one Managing
Director has been appointed, he shall represent the Company alone. If more than
one managing director has been appointed, the Company shall be represented
jointly by two managing directors or one managing director acting together with
a person holding a special statutory authority (Prokurist). The shareholders’
meeting may resolve to grant power of sole representation and/or exemptions from
the provisions of Sec. 181 of the German Civil Code (Bürgerliches Gesetzbuch –
BGB) to individual or all managing directors.

 

2. The managing director Prof. Dr. Peter Stadler shall be exempted from the
provisions of Sec. 181 BGB.

 

3. The managing directors shall comply with the law, the provisions of this
articles of association, the instructions of the shareholders’ meeting and the
shareholders’ committee, and any rules of procedure drawn up by the
shareholders’ committee. Sec. 90 of the German Stock Corporation Act
(Aktiengesetz – AktG) shall apply accordingly with respect to the shareholders’
committee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

VIII.

SHAREHOLDERS’ MEETINGS

 

1. Shareholders’ meetings shall be convened in writing, via fax, by telegram, or
by e-mail with at least two weeks prior notice whereby the invitation has to be
sent to the last known address of each shareholder. In calculating the notice
period, the day of the mailing of the invitation and the day of the
shareholders’ meeting shall not be taken into consideration.

The invitation shall include the agenda for the shareholders’ meeting whereby
each of the items of the agenda shall be explained to the extent necessary in
order to enable the shareholders to prepare themselves for the shareholders’
meeting.

 

2. The quorum for a shareholders’ meeting is met if at least 85% of the voting
share capital is represented. If the quorum is not met, a further shareholders’
meeting with the same agenda has to be convened at a date not less than one week
and not more than two weeks after the date of the shareholders’ meeting failing
to meet the quorum. The quorum at such shareholders’ meeting shall be deemed to
be met regardless of the amount of the share capital represented at such
meeting.

 

3. The shareholders’ meetings shall take place at a location as may from time to
time be agreed upon by the shareholders.

 

4. The discussions and decisions in the shareholders’ meetings shall be recorded
in minutes which shall be signed by the chairman of the shareholders’ meeting
and provided to all shareholders.

IX.

SHAREHOLDER RESOLUTIONS

 

1. Shareholder resolutions are passed during shareholders’ meetings. They may
also be passed in writing, via fax, by telegram, by e-mail, by telephone or
videoconference if all shareholders agree with such method of passing the
resolution.

 

2. Shareholder resolutions are passed with a simple majority of the votes cast
unless the law or the Articles of Association require a different majority. The
following resolutions of the shareholders’ meeting require the affirmative vote
of 85% of the votes cast:

 

  (a) change of Articles of Association (including capital increases or
decreases);

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

  (b) change of the corporate form, merger, splits or any other measures under
the German Reorganization Act (Umwandlungsgesetz – UmwG);

 

  (c) change of rules of procedure of the shareholders’ committee.

 

  (d) dissolution of the Company.

X.

SHAREHOLDERS’ COMMITTEE

 

1. The Company shall have a shareholders’ committee.

 

2. The shareholders’ committee shall advise and assist the management of the
Company in all matters of the Company. Furthermore, the shareholders’ committee
shall have the exclusive authority to resolve upon:

 

  (a) appointment of managing directors;

 

  (b) revocation of managing directors;

 

  (c) rules of procedure of the managing directors;

 

  (d) approvals to actions by the managing directors requiring the approval of
the shareholders’ committee according to the rules of procedure of the managing
directors;

 

  (e) conclusion, termination and amendment of employment agreements with
managing directors;

 

  (f) issuance of directions to the managing directors;

 

  (g) exoneration (Entlastung) of the managing directors;

 

  (h) election of auditors;

 

  (i) approval (Feststellung) of the annual financial statements and changes of
the annual financial statements, if any;

 

  (j) appropriation of profits.

 

3.

Resolutions of the shareholders’ committee shall be passed with a simple
majority of the votes cast to the extent not otherwise provided in the Articles
of Association. The resolution of the shareholders’ committee set forth in Sec.
(d) lit. X and 1 above shall require an unanimous vote. The resolution of the
shareholders’

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

 

committee set forth in Sec. (d) lit. (a) and (c) above shall require a unanimous
vote with respect to any action of the managing directors which requires the
unanimous approval of the shareholders’ committee pursuant to the rules of
procedure of the management board.

 

4. To the extent legally permissible, Sec. 52 of the German Act on Limited
Liability Companies (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung – GmbHG) shall not apply. The shareholders’ meeting may resolve on rules
of procedure of the shareholders’ committee.

XI.

ANNUAL FINANCIAL STATEMENTS

The managing director(s) shall prepare the annual financial statements and if
required, the status report (Lagebericht), within the statutory period of time
and submit these for examination to the auditor, insofar as an examination is
legally required, and without undue delay following the audit by the auditors
(if any) to the shareholders’ meeting and the shareholders’ committee.

XII.

APPROPRIATION OF PROFITS

 

1. The shareholders’ committee resolves on the appropriation of profits.

 

2. The balance sheet profit shall be fully carried forward if the shareholders’
committee does not resolve otherwise.

XIII.

TAG-ALONG RIGHT, PRE-EMPTION RIGHT, DRAG-ALONG RIGHT

 

1.

If Taconic Farms, Inc. (“Taconic”) intends to sell or transfer its shares in the
Company, Taconic shall inform Exelixis, Inc. (“Exelixis”) in writing with
respect to (i) the person to which Taconic intends to sell or transfer its
shares (“Purchaser”) and (ii) the purchase price and all other terms and
conditions under which it intends to sell its shares (“Offer Letter”). Exelixis
shall give notice to Taconic in writing whether it wishes to co-sell its shares
in the Company under the terms and conditions set forth in the Offer Letter
within thirty days following receipt of the Offer Letter (“Acceptance Period”).
If Exelixis notifies Taconic that it wishes to co-sell its shares in the Company
under the terms and conditions set forth in the Offer Letter within the
Acceptance Period, Taconic shall procure that (i) the Purchaser purchases all
the shares of the Company owned by Exelixis together with the shares of the
Company

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

 

owned by Taconic under terms and conditions, which are not less favorable to
Exelixis as those set forth in the Offer Letter and that (ii) any guarantees to
be provided by Exelixis in the share purchase agreement with the Purchaser are
limited to its free and clear title to its shares in the Company.

 

2. If the purchase price set forth in the Offer Letter is less than a certain
threshold to be agreed upon between Taconic and Exelixis from time to time,
Taconic shall grant to Exelixis a right of first refusal. In this case, Exelixis
shall give notice to Taconic in writing whether it wishes to purchase the shares
of the Company owned by Taconic under the terms and conditions set forth in the
Offer Letter within the Acceptance Period. If Exelixis notifies Taconic that it
wishes to purchase the shares of the Company owned by Taconic under the terms
and conditions set forth in the Offer Letter within the Acceptance Period, the
Parties shall enter into a respective share purchase agreement.

 

3. If (i) Exelixis notifies Taconic that it does not wish to co-sell its shares
in the Company to the Purchaser and that it does not wish to purchase the shares
of the Company owned by Taconic, or if (ii) Exelixis notifies Taconic that it
wishes to purchase the shares of the Company owned by Taconic and if the Parties
negotiate a share purchase agreement in good faith but cannot agree on final
documentation within 90 days following the receipt of the notification by
Taconic, or if (iii) Exelixis does not give notice to Taconic within the
Acceptance Period, Taconic shall be entitled to sell and transfer its shares in
the Company to the Purchaser under the terms and conditions (including the
purchase price) set forth in the Offer Letter within six months following the
expiration of the Acceptance Period, provided, however, that Taconic shall
procure that the Purchaser replaces Taconic as a Party to any shareholders’
agreement then in place between Exelixis and Taconic.

 

4.

Notwithstanding the provisions of Sections 1 and 2 above, if Taconic intends to
sell the shares it owns in the Company to a third party, Taconic may request
Exelixis to sell and transfer its shares to such third party (“Drag Along
Right”) under equivalent terms and conditions, provided that (i) Exelixis shall
not be obliged to grant any guarantees to the third party except for free and
clear title to its shares in the Company, (ii) Taconic may not exercise its Drag
Along Right within a period of one year following the date hereof, and (iii) the
purchase price for the shares of the Company owned by Exelixis shall be the
greater of (A) the purchase price calculated in accordance with a market value
formula to be agreed upon between Taconic and Exelixis from time to time,
provided that the relevant point in time shall be the notification of Taconic to
Exelixis of the exercise of its Drag Along Right and (B) a

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

 

certain threshold to be agreed upon between Taconic and Exelixis from time to
time. In case Taconic is entitled to exercise its Drag Along Right in accordance
with the provisions of this Section 4, any approval by Exelixis of the sale and
transfer of the shares of the Company owned by Taconic to the third party shall
be deemed to be granted.

 

5. The provisions of this Part XIII do not apply in the event of a sale and
transfer of the shares of the Company by Taconic to any shareholders of Taconic,
any relatives within the meaning of Sec. 15 of the German Tax Code
(Abgabenordnung – AO) to any of the shareholders of Taconic, and any affiliated
persons within the meaning of Sec. 15 et seq. of the German Stock Corporation
Act (Aktiengesetz – AktG), including affiliated trusts and/or foundations to
(i) Taconic, (ii) the shareholders of Taconic, or (iii) any relative within the
meaning of Sec. 15 of the German Tax Code (Abgabenordnung – AO) to a shareholder
of Taconic (in each case an “Affiliated Person”). In the aforementioned event,
the Affiliated Person shall, however, assume the rights and obligations of
Taconic under this Part XIII.

 

6. Any notification required under this Part XIII shall be deemed to be received
by the respective other party on the third business day following the posting of
the respective notification.

XIV.

SEVERABILITY

If provisions of these Articles of Association or a provision thereof included
at some later time be entirely or partially legally ineffective or unenforceable
or should provisions later lose their legal effectiveness or enforceability, the
validity of the remaining provisions of these Articles of Association shall not
be affected. The same applies if it becomes apparent that the Articles of
Association contain an omission. In place of the ineffective or unenforceable
provision, or, to fill such omission, a reasonable provision shall apply which
to the extent legally possible comes as close as possible to what the parties
intended or would have intended according to the purpose of the Articles of
Association, if the parties had considered the issue at the time of conclusion
of these Articles of Association or at a later inclusion of a provision.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

Annex IV

RULES OF PROCEDURE OF THE MANAGING DIRECTORS OF

TACONICARTEMIS GMBH

{·}, 2007

I.

Actions requiring Unanimous Vote by the Shareholders’ Committee

The following actions by the managing directors of TaconicArtemis GmbH
(hereinafter referred to as “Artemis”) require the prior approval by a unanimous
vote of the shareholders’ committee:

 

1. Acquisition, sale and encumbrance of real estate.

 

2. The sale, lease, abandonment, transfer or other disposition by Artemis of any
of its assets having a value in excess of 10% of the value of the assets of
Artemis as stated in the last audited financial statements of Artemis, other
than licensing of IP in the ordinary course of business.

 

3. Any increase or reduction of participations in other enterprises and any
corporate actions including entering into or termination of joint ventures,
partnerships, collaboration agreements or other strategic co-operations or the
establishment of any subsidiary.

 

4. Incurring, assuming or granting any loan or lease obligations in an amount of
more than 10% of the assets of Artemis as stated in the last audited financial
statements of Artemis and granting of pledges or other securities over the
assets of Artemis (except for the grant of securities within the ordinary course
of business in connection with the purchase of lease of assets) for such
purposes.

 

5. Granting of warranties or guarantees for obligations of third parties.

 

6. Entering into any agreement or transaction (i) which materially limits the
freedom of Artemis to operate, (ii) which fundamentally changes or otherwise
affects the strategic plan of Artemis, or (iii) which conflicts with Section X
(Preferred Technology Access) of the Shareholders’ Agreement between Taconic
Farms, Inc. and Exelixis, Inc. dated November 20, 2007 or any agreement entered
into by Artemis with respect to the technology access or that otherwise prevents
Exelixis from receiving benefits under such agreements.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7. Any CAPEX investments exceeding in each individual case 10% of the value of
the assets of Artemis as stated in the last audited financial statements of
Artemis.

 

8. Conclusion, amendment or termination of contracts according to Section 291 et
seq. of the German Stock Corporation Act (Aktiengesetz – AktG).

 

9. Initiation of litigation against third parties or settlement of litigations
or claims by third parties involving amounts of more than 25% of the value of
the assets of Artemis as stated in the last audited financial statements of
Artemis.

 

10. Any agreements by Artemis with (i) shareholders of Artemis or persons
affiliated to shareholders within the meaning of Sec. 15 et seq. of the German
Stock Corporation Act (Aktiengesetz – AktG) except for purchase orders or mice
generation contracts in the ordinary course of business not exceeding an annual
aggregate value of 10% of revenues as stated in the last audited financial
statements of Artemis or (ii) relatives of managing directors of Artemis within
the meaning of Sec. 15 of the German Tax Act (Abgabenordnung – AO).

 

11. Conclusion of any agreements under which Artemis grants exclusivity to a
third party with respect to a gene model or any technology.

II.

Actions requiring Majority Vote by the Shareholders’ Committee

Any action by the managing directors of Artemis requiring the consent of the
shareholders’ committee under the Articles of Association of Artemis not
specifically set forth in Part I above requires the prior approval by a majority
vote of the shareholders’ committee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

Annex VI.3

RULES OF PROCEDURE OF THE SHAREHOLDERS’ COMMITTEE

OF TACONICARTEMIS GMBH

 

1. The shareholders’ committee shall have up to five members. Four members of
the shareholders’ committee shall be appointed by Taconic and one member shall
be appointed by Exelixis. One member of the shareholders’ committee to be
appointed by Taconic shall be a managing director of Artemis. Such member shall
be excluded from such negotiations of the shareholders’ committee, and shall
have no vote in such resolutions of the shareholders’ committee, that concern
their role as managing directors of Artemis.

 

2. Each shareholder shall have the right to revoke the appointment of the
members of the shareholders’ committee appointed by such shareholder at any time
without indicating the reason for such revocation. In case of a revocation the
respective shareholder shall simultaneously with the revocation appoint a new
member of the shareholders’ committee. Every member of the shareholders’
committee may resign from his office at any time without indicating the reason
for such resignation.

 

3. The shareholders’ committee in its first meeting shall elect by a simple
majority of votes a chairman and a deputy chairman of the shareholders’
committee. The chairman and the deputy chairman must not be representatives of
the same shareholder. In case of resignation or revocation of such chairman or
deputy chairman the shareholders’ committee shall elect a new chairman or deputy
chairman without undue delay.

 

4. The shareholders’ committee shall be convened by the chairman of the
shareholders’ committee. Meetings of the shareholders’ committee shall be
convened in writing, via fax, by telegram, or by e-mail with at least two weeks
prior notice whereby the invitation has to be sent to the last known address of
each member of the shareholders’ committee. In calculating the notice period,
the day of the mailing of the invitation and the day of the meeting of the
shareholders’ committee shall not be taken into consideration.

The invitation shall include the agenda for the meeting of the shareholders’
committee whereby each of the items of the agenda shall be explained to the
extent necessary in order to enable the members of the shareholders’ committee
to prepare themselves for the meeting of the shareholders’ committee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Upon request of a shareholder, a managing director or a member of the
shareholders’ committee, the chairman of the shareholders’ committee shall
convene a meeting of the shareholders’ committee within ten days from the
receipt of such request. If the chairman of the shareholders’ committee fails to
comply with such request, the requesting person shall be entitled to convene the
meeting of the shareholders’ committee.

 

5. The shareholders’ committee shall meet at least twice per calendar year. To
the extent invited, the managing directors and other executives of
TaconicArtemis GmbH shall participate in the meetings of the shareholders’
committee. The managing directors and executives shall have no vote in the
resolutions of the shareholders’ committee unless a managing director serves on
the shareholders’ committee.

 

6. Resolutions of the shareholders’ committee are passed in the meetings of the
shareholders’ committee. They may also be passed in writing, via fax, by
telegram, by e-mail, by telephone or videoconference if all members of the
shareholders’ committee agree on such voting procedure.

 

7. The quorum for a shareholders’ committee meeting is met if two
representatives of Taconic and one representative of Exelixis are present. If
the quorum is not met, a further shareholders’ committee meeting with the same
agenda has to be convened at a date not less than one week and not more than two
weeks after the date of the shareholders’ committee meeting failing to meet the
quorum. The quorum at such second shareholders’ committee meeting shall be
deemed to be met regardless of the number of representatives being present at
such meeting.

 

8. The discussions and decisions in the shareholders’ committee meeting shall be
recorded in minutes, which shall be signed by the chairman of the shareholders’
committee and provided to all members of the shareholders’ committee.

 

9. The members of the shareholders’ committee shall not receive any remuneration
by TaconicArtemis GmbH, except for compensation of ordinary travel and other
expenses caused by their engagement as members of the shareholders’ committee to
the extent they are directors, officers or employees of Taconic Farms, Inc.,
Exelixis, Inc., or Taconic Farms GmbH. The shareholders’ meeting may resolve to
grant reasonable remuneration to any other members of the shareholders’
committee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

Annex VIII.6(f)

EBITDA of Artemis

 

(1) In case of the application of the total cost accounting method
(Gesamtkostenverfahren) in the relevant financial statements of Artemis, the
EBITDA of Artemis shall be calculated taking into account the following
positions:

 

  •  

profit (Section 275 para. 2 no. 20 HGB);

 

  •  

plus other taxes (Section 275 para. 2 no. 19 HGB);

 

  •  

plus taxes on income (Section 275 para. 2 no. 18 HGB);

 

  •  

minus extraordinary income (Section 275 para. 2 no. 15 HGB);

 

  •  

plus interest (Section 275 para. 2 no. 13 HGB);

 

  •  

plus depreciation on financial assets and securities of the current assets
(Section 275 para. 3 no. 12 HGB);

 

  •  

minus other interest received and similar income (Section 275 para. 2 no. 11
HGB);

 

  •  

minus/plus income from securities and long-term financial assets/losses from
securities and long-term financial assets (Section 275 para. 2 no. 10 HGB);

 

  •  

minus/plus income from investments/losses from investments (Section 275 para. 2
no. 9 HGB);

 

  •  

plus other depreciation (Section 275 para. 3 no. 7 HGB);

 

  •  

plus any depreciation according to Section 309 HGB (if applicable);

as set forth in the relevant financial statements of Artemis. For the avoidance
of doubt, if the Parties are in disagreement with respect to any issues related
to the approved financial statements of Artemis, the decision of the Expert as
set forth in Part XI of the Shareholders’ Agreement (if any) shall be taken into
consideration.

 

(2) In case of the application of the cost of sales method
(Umsatzkostenverfahren) in the relevant financial statements of Artemis, the
EBITDA of Artemis shall be calculated taking into account the following
positions:

 

  •  

profit (Section 275 para. 3 no. 19 HGB);

 

  •  

plus other taxes (Section 275 para. 3 no. 18 HGB);

 

  •  

plus taxes on income (Section 275 para. 3 no. 17 HGB);

 

  •  

plus extraordinary expenses (Section 275 para. 3 no. 15 HGB);

 

  •  

minus extraordinary income (Section 275 para. 3 no. 14 HGB);

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  •  

plus interest (Section 275 para. 3 no. 12 HGB);

 

  •  

plus depreciation (Section 275 para. 3 no. 11 HGB);

 

  •  

minus other interest received and similar income (Section 275 para. 3 no. 10
HGB);

 

  •  

minus/plus income from securities and long-term financial assets/losses from
securities and long-term assets (Section 275 para. 3 no. 9 HGB);

 

  •  

minus/plus income from investments/losses from investments (Section 275 para. 3
no. 8 HGB);

 

  •  

plus depreciation on fixed assets (excluding financial assets) as set forth in
the asset history sheet (Sec. 268 para. 2 HGB);

 

  •  

plus any depreciation according to Section 309 HGB (if applicable);

as set forth in the relevant financial statements of Artemis. For the avoidance
of doubt, if the Parties are in disagreement with respect to any issues related
to the approved financial statements of Artemis, the decision of the Expert as
set forth in Part XI of the Shareholders’ Agreement (if any) shall be taken into
consideration.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2